Case 1:15-cr-00252-PKC-RML Document 1090 Filed 11/26/18 Page 1 of 3 PageID #: 17243


                        UNITED STATES PRETRIAL SERVICES AGENCY
                                 Eastern District of New York

                                          MEMORANDUM

    DATE:      November 26, 2018

    TO:        The Honorable Pamela K. Chen
               United States District Judge
    RE:        Alfredo Hawit
               Dkt. No: 15CR00252-15
               Request for Modification of Release Conditions

    The above-referenced defendant was extradited from Switzerland and charged with Racketeering, in
    violation of 18 U.S.C. § 1962; Wire Fraud, in violation of 18 U.S.C. § 1349; Witness Tampering, in
    violation of 18 U.S.C. § 1512; and Obstruction of Justice, in violation of 18 U.S.C. § 73. He made his
    initial appearance in this district before United States Magistrate Judge Robert M. Levy on January 13,
    2016, and a temporary order of detention was set in place. On January 21, 2016, the defendant
    appeared for a detention hearing before U.S. Magistrate Judge Levy and was ordered released on a $1
    million collateral bond, secured by $50,000 cash with additional bail conditions including, but not
    limited to electronic monitoring with home detention at his daughter’s residence at the address in the
    Pretrial Services Report (12555 Northwest 57th Place, Parkland, Florida 33076). On April 11, 2016, the
    defendant entered a guilty plea before Senior United States District Judge Raymond J. Dearie. On
    April 27, 2016, Your Honor removed the home detention condition, replacing it instead with the
    condition that Mr. Hawit abide by a curfew—spending nights (as defined by pretrial) in the home of
    his daughter—and restricting his daytime movements to Broward County. On March 14, 2018, the
    curfew and Location Monitoring condition were removed by Your Honor. He is scheduled to appear
    before Your Honor for sentencing on February 9, 2019. Because the defendant is living in the Southern
    District of Florida, he is being supervised by the Probation Department (hereinafter “SDFL Probation”)
    in that district.

    On September 14, 2018, Pretrial Services was informed by the SDFL Probation that due to financial
    issues, the defendant’s daughter was forced to vacate her residence, with the result that the defendant
    relocated elsewhere in the Southern District of Florida. Though the defendant communicated with his
    SDFL Probation officer about the residence change, it is the view of our office that such a residence
    change required a bail modification order. However, we have communicated with both AUSA Keith
    Edelman and defense counsel Justin Weddle about the issue, and it was their understanding the
    residence condition was connected to the now removed home detention or curfew conditions, and thus
    that no bail modification was required when the defendant was forced to relocate his residence.
    Defense counsel Weddle, in cooperation with Pretrial Services, was able to provide acceptable
    assurances that the defendant’s new residence is a suitable one.
Case 1:15-cr-00252-PKC-RML Document 1090 Filed 11/26/18 Page 2 of 3 PageID #: 17244


    Pretrial Services is respectfully requesting a bond modification that the defendant’s residence condition
    be “as approved by Pretrial Services.” Both AUSA Edelman and defense counsel Weddle were made
    aware of this proposed modification and consent. A proposed order is attached. Should Your Honor
    have any questions or concerns, please do not hesitate to contact Officer Shavoy Atkinson at
    (718) 613-2241.



  Prepared by:                                           Approved by:
                          Shavoy Atkinson                                            Michael Ilaria
                     U.S. Pretrial Services Officer                     Supervising U.S. Pretrial Services Officer
Case 1:15-cr-00252-PKC-RML Document 1090 Filed 11/26/18 Page 3 of 3 PageID #: 17245


                                             RE:     Alfredo Hawit
                                         Dkt No.:    15CR00252-15




    IT IS THE ORDER OF THE COURT THAT:



                    ☐        The defendant’s conditions of release be modified such that the defendant
                             must maintain a residence as approved by Pretrial Services.



                    ☐        No action with regard to the defendant’s condition of release is to take place at
                             this time.



                    ☐        Other:




    SO ORDERED,




             Honorable Pamela K. Chen
                                                                                              Date
             United States District Judge




    cc: AUSA Keith Edelman
       Defense counsel Justin Weddle
